Citation Nr: 9909610	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  95-31 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently evaluated as 10 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating action in which the 
RO denied an increased rating for post-traumatic headaches 
and denied an increased (compensable) rating for degenerative 
disc disease of the cervical spine.  The veteran appealed and 
was afforded a hearing at the RO in January 1996.  At his RO 
hearing, the veteran indicated that he was satisfied with the 
10 percent rating assigned for post-traumatic headaches.  The 
Board construes this to be a withdrawal of the veteran's 
appeal for a rating in excess of 10 percent for post-
traumatic headaches.  In a May 1996 Supplemental Statement of 
the Case (SSOC), the hearing officer granted an increased 10 
percent rating for degenerative disc disease of the cervical 
spine.  The RO implemented the 10 percent rating for 
degenerative disc disease of the cervical spine in a May 1996 
rating action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's degenerative disc disease of the cervical 
spine is manifested by full range of motion and subjective 
complaints of post-traumatic pain and discomfort.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine are not met.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5290 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating for degenerative disc disease of the cervical spine is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Court has held that when a veteran claims that a service 
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The rating schedule provides, in part, that arthritis which 
is due to trauma and substantiated by x-ray, is to be rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (1998).  Degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When limitation of motion is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Diagnostic Code 5003.  Limitation of 

cervical spine motion is rated as 10 percent disabling when 
slight, 20 percent disabling when moderate, and 30 percent 
disabling when severe.  Diagnostic Code 5290 (1998).

Private physical therapy treatment records for the period 
from January to March 1995 were received.  The veteran was 
treated for complaints including chronic neck pain and 
stiffness.  The veteran was treated on ten occasions with 
minimal improvement in his symptoms.  At the time of his last 
treatment in March 1995, the veteran reported continued neck 
pain and tightness.

On VA orthopedic examination in April 1995, the veteran 
reported a history of injury in service when a hatch fell on 
his head and pushed him down the hole of a submarine.  He 
reported neck pain which was relieved somewhat by a cycle of 
physical therapy.  On examination, range of motion of the 
cervical spine was noted to be intact with no paraspinous 
muscle spasm.  A cervical spine x-ray showed some narrowing 
of the C4-5 disc space with hypertrophic changes, bilateral 
neural foraminal narrowing and anterior osteophytes noted.  
The radiology report indicated that these changes were 
suggestive of degenerative disc disease.

At his RO hearing in January 1996, the veteran testified that 
there is something wrong with the muscles in his neck.  He 
reported that the pain has worsened in the last five years 
and is particularly noticeable when he turns his head to the 
right.  Motion in that direction is restricted and painful.  
The veteran stated that a two week cycle of physical therapy 
had provided some relief of his symptoms.

On VA orthopedic examination in February 1996, the veteran 
reported the gradual development of recurrent pain in the 
posterior neck region following his in-service injury.  He 
denied radiation of pain from the neck to the upper 
extremities.  He has been followed by private physicians for 
symptomatic relief.  On examination, range of motion in the 
cervical spine was noted to be normal in all planes.  There 
was no paraspinal spasm and no positive findings on physical 
examination.  X-rays of the 


cervical spine were unchanged from those taken at the time of 
the April 1995 VA examination.  Disc space narrowing at C4-5 
with anterior and posterior osteophytes was present, as well 
as mild bilateral C4-5 neural foraminal narrowing.

Evaluation of disabilities of the musculoskeletal system 
includes consideration of functional loss, weakness, excess 
fatigability, incoordination and pain on movement pursuant to 
the guidelines of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. 
Brown, 8 Vet. 
App. 202 (1995).  In light of the clinical findings on VA 
examination, which fail to demonstrate any limitation of 
motion in the cervical spine, the Board finds that the 
current 10 percent rating for degenerative disc disease of 
the cervical spine is adequate.  In the May 1996 SSOC, the 
hearing officer pointed out that the veteran had no 
limitation of motion in the cervical spine; based on the 
diagnoses of post-traumatic pain and discomfort in the neck 
by the VA examiners in 1995 and 1996, the hearing officer 
granted a 10 percent rating.  We find this to be consistent 
with the holding of the Court in DeLuca, supra.  Against this 
background, a rating in excess of 10 percent for the 
veteran's degenerative disc disease of the cervical spine is 
not warranted.


ORDER

An increased rating for degenerative disc disease of the 
cervical spine is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


